DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on 12/14/2021 has been entered. Claim 1 has been amended. Claims 1-7 are pending.
Response to Arguments
Applicant's arguments filed on 12/14/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues on pages 1-3 of the Remarks that, Mizuhashi reference is distinguished from the claimed invention and at least in view of the amended features: A first wire to which both the display drive voltage and the touch drive signal are supplied from an output the drive signal generator, the first wire extending in the first direction and arranged in a frame area positioned outside the display area…….Wherein the selection switches are arranged in the frame area along the first wire and overlapped by the first wire that is supplied with the display drive voltage from the drive signal generator and that is supplied with the touch drive signal from the drive signal generator
In response to the applicant’s argument, examiner respectfully disagrees. Mizuhashi discloses the above limitation in fig. 4, 11-12 and paragraph 82. “The drive section 530 applies the DC drive signal VcomDC or the AC drive signal VcomAC supplied from the drive signal generation section 15 to the drive electrodes COML based on the scan signal St supplied from the touch detection scan section 52 and the Vcom selection signal VCOMSEL supplied from the scan control section 51.” The drive signal line 530 is interpreted as the first wire. The VcomDC and VcomAC is interpreted as display drive voltage. Mizuhashi also discloses the above limitation in fig.12 and paragraphs 82-83. “The drive section 530 applies the DC drive signal VcomDC or the AC drive signal VcomAC supplied from the drive signal generation section 15 to the drive electrodes COML based on the scan signal St supplied from the touch detection scan section 52 and the Vcom selection signal VCOMSEL supplied from the scan control section 51. Fig. 12 depicts the overlapping of drive section 530 and switches SW1 and SW2.” The rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10884554. Although the claims at issue are not identical, they are not patentably distinct from each other because the systems of this application contains similar structures adequate to perform the functions recited in the patent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The claims are as follows with the differences highlighted:
17139215
10884554
With reference to claim 1: A display device with a touch detection function, comprising: a display area where a plurality of pixel electrodes are arranged in a matrix having a first direction and a second direction crossing the first direction above a substrate; common electrodes provided so as to face the pixel electrodes; an insulating layer between the common electrodes and the pixel electrodes; a display functional layer having an image display function of displaying an image on the display area; a plurality of pixel signal lines each coupled to the pixel electrodes, the pixel signal lines each extending in the first direction; a source selector that are coupled to the pixels through the pixel signal lines and that performs a switching to which both the display drive voltage and the touch drive signal are supplied from an output the drive signal generator, the first wire extending in the first direction and arranged in a frame area positioned outside the display area; and a plurality of selection switches for selecting the  supplied with the touch drive signal from the drive signal generator.



17139215
10884554
With reference to claim 2
With reference to claim 1 
With reference to claim 3
With reference to claim 2
With reference to claim 4
With reference to claim 3
With reference to claim 5
With reference to claim 4
With reference to claim 6
With reference to claim 5
With reference to claim 7
With reference to claim 6


Claims 2-7 of this application is being anticipated by and comparable to claims 1-6 of patent 10884554.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mizuhashi et al (CN102799306A interpreted as US Pub. 20120262387).
Regarding claim 1, Mizuhashi discloses:
A display device with a touch detection function, (refer to fig. 2 and paragraph 49. Describes a display panel with a touch detection function
A display area where a plurality of pixel electrodes are arranged in a matrix having a first direction and a second direction crossing the first direction above a substrate, (refer to fig. 4, 6 and paragraphs 55, 65. Describes a display drive object of pixels Pix provided in a matrix in a liquid crystal display device 20. Para. 73, describes: The touch detection electrodes TDL are configured of stripe-shaped electrode patterns extending in a direction orthogonal to the extending direction of the electrode patterns of the drive electrodes COML); 
Common electrodes provided so as to face the pixel electrodes, (refer to fig. 6 and paragraphs 65, 73. Describes the drive electrodes COML, and pixel electrodes 22. Para. 73, describes: The drive electrodes COML are configured as a plurality of stripe-shaped electrode patterns extending in a horizontal direction in the figure. The touch detection electrodes TDL are configured of stripe-shaped electrode patterns extending in a direction orthogonal to the extending direction of the electrode patterns of the drive electrodes COML); 
An insulating layer between the common electrodes and the pixel electrodes, (refer to fig. 6 and paragraph 65. Describes an insulating layer 23 is provided on the drive electrodes COML, and the pixel electrodes 22 are provided on the insulating layer 23); 
A display functional layer having an image display function of displaying an image on the display area, (refer to fig. 25 and paragraph 136. Describes the image display screen section 510 is configured of the display panel with a touch detection function); 
A plurality of pixel signal lines each coupled to the pixel electrodes, the pixel signal lines each extending in the first direction, (refer to fig. 4, 5 and paragraph 56. Describes the source driver 13 generates the pixel signal Vsig, in which pixel signals Vpix for a plurality of sub-pixels SPix of the liquid crystal display device 20 of the display device with a touch detection function 10 are time-divisionally multiplexed); 
A source selector that are coupled to the pixels through the pixel signal lines and that performs a switching operation, the source selector including a plurality of source switches, (refer to fig. 4, 5 and paragraph 58. Describes the selection switch section 14 has a plurality of switch groups 17); 
A control device for performing image display control by applying a display drive voltage between the pixel electrodes and the common electrodes based on an image signal to exert the image display function of the display functional layer, (refer to fig. 11 and paragraph 132. Describes the voltage is differently written into a pixel between the case where the DC drive signal VcomDC is supplied to the drive electrode COML along one horizontal line relevant to the display operation and the case where the AC drive signal VcomAC is supplied thereto. In such a case, the AC drive signal VcomAC is desirably applied to the drive electrode COML during periods other than the write period PW as in the display panel with a touch detection function
A drive signal generator for generating the display drive voltage and a touch drive signal, (refer to fig. 4, 11 and paragraphs 59, 87. Describes the drive signal generation section 15 generates a drive signal Vcom based on a control signal supplied from the control section 11. In detail, the drive signal generation section 15 generates a DC drive signal VcomDC and generates an AC drive signal VcomAC based on a Vcom control signal EXVCOM supplied from the control section 11. Para. 87, describes: The drive electrode driver 16 sequentially applies the AC drive signal VcomAC to the drive electrode blocks B while applying the DC drive signal VcomDC to the drive electrodes COML to which the AC drive signal VcomAC is not applied. The display device with a touch detection function 10 performs display operation while performing touch detection operation so that the touch detection electrodes TDL output the touch detection signal Vdet) and 
A source driver that is a circuit for supplying a pixel signal to each of the pixel electrodes, the source driver being coupled to the pixel signal lines through the source switches of the source selector, (refer to fig. 4, 5 and paragraph 56. Describes the source driver 13 generates the pixel signal Vsig, in which pixel signals Vpix for a plurality of sub-pixels SPix of the liquid crystal display device 20 of the display device with a touch detection function 10 are time-divisionally multiplexed, from a video signal corresponding to one horizontal line, and supplies the pixel signal Vsig to the selection switch section 14
A first wire to which both the display drive voltage and the touch drive signal are supplied from an output the drive signal generator, the first wire extending in the first direction and arranged in a frame area positioned outside the display area, (refer to fig. 4, 11-12 and paragraph 82. Describes the drive section 530 applies the DC drive signal VcomDC or the AC drive signal VcomAC supplied from the drive signal generation section 15 to the drive electrodes COML based on the scan signal St supplied from the touch detection scan section 52 and the Vcom selection signal VCOMSEL supplied from the scan control section 51. The drive signal line is interpreted as the first wire. The VcomDC and VcomAC is interpreted as display drive voltage); and 
A plurality of selection switches for selecting the common electrodes to be coupled to the first wire based on a selection signal of the control device, the selection signal being a signal for -2-Appln No.: 17/139,215Response to Non-Final Office Action dated September 23, 2021 identifying a period during which the drive signal is supplied to the common electrodes from the drive signal generator through the first wire, (refer to fig. 12 and paragraphs 83, 91. Describes the switch SW1 is controlled to be on or off based on the signal supplied from the buffer 56, and has a first end to which the AC drive signal VcomAC is supplied, and a second end connected to the plurality of drive electrodes COML defining the drive electrode block B. The switch SW2 is controlled to be on or off based on the signal supplied from the buffer 57, and has a first end to which the DC drive signal VcomDC is supplied, and a second end connected to the second end of the switch SW1. The drive signal line from the drive signal generator is interpreted as the first wire
Wherein the drive signal generator includes a first voltage generator for generating a first voltage, (refer to fig. 11-12 and paragraph 78. Describes the buffer 63 outputs the voltage supplied from the high-level-voltage generation sub-section 61 to the switching circuit 66 while performing impedance conversion of the voltage)
A second voltage generator for generating a second voltage lower than the first voltage, (refer to fig. 4, 11 and paragraph 78. Describes the buffer 65 outputs the voltage supplied from the low-level-voltage generation sub-section 62 as the DC drive signal VcomDC while performing impedance conversion of the voltage) and 
A switching circuit for switching between the first voltage and the second voltage to output to the first wire, (refer to fig. 11 and paragraph 78. Describes if the Vcom control signal EXVCOM is high, the switching circuit 66 outputs the voltage supplied from the buffer 63, and if the Vcom control signal EXVCOM is low, it outputs the voltage supplied from the buffer 64) and 
Wherein the selection switches are arranged in the frame area along the first wire and overlapped by the first wire that is supplied with the display drive voltage from the drive signal generator and that is supplied with the touch drive signal from the drive signal generator, (refer to fig.12 and paragraphs 82-83. Describes the drive section 530 applies the DC drive signal VcomDC or the AC drive signal VcomAC supplied from the drive signal generation section 15 to the drive electrodes COML based on the scan signal St supplied from the touch detection scan section 52 and the Vcom selection signal VCOMSEL supplied from the scan control section 51. Fig. 12 depicts the overlapping of drive section 530 and switches SW1 and SW2).
Regarding claim 2, Mizuhashi discloses:
Wherein the drive signal generator supplies, in a touch detection operation period, the display drive voltage that is an alternative voltage of the first voltage and the second voltage to the first wire that is a same wire to which the drive signal generator supplies, (refer to fig. 12-13 and paragraph 90-91. Describes the drive electrode driver 16 sequentially applies the AC drive signal VcomAC to the drive electrode blocks B by one at a time to perform touch detection scan, and the touch detection section 40 detects a touch event based on the touch detection signal Vdet output from the touch detection electrodes TDL. Para. 91, describes: As a result, in the drive electrode driver 16, the switch SW1 is turned on while the switch SW2 is turned off in a kth drive sub-section 53(k) relevant to the touch detection operation, so that the AC drive signal VcomAC generated by the drive signal generation section 15 is applied as a drive signal Vcom(B(k)) to the drive electrodes COML defining the corresponding kth drive electrode block B(k) through the switch SW1) in a display operation period, the touch drive signal that is the second voltage, (refer to fig. 12-13 and paragraph 90, 96. Describes the gate driver 12 sequentially applies the scan signal Vscan to the scan signal lines GCL to perform display scan. Para. 96, describes: The gate driver 12 applies the scan signal Vscan to an nth scan signal line GCL(n) relevant to display operation at timing t5, so that the voltage of the scan signal Vscan is changed from the low level to the high level).
Regarding claim 3, Mizuhashi discloses:
Wherein when the touch drive signal is provided to the first wire, the control device makes a selection switch corresponding to the selection signal among the plurality of selection switches perform a closing operation so as to apply the touch drive signal to a selected one of the common electrodes, (refer to fig. 4 and paragraph 58. Describes each switch group 17 includes three switches SWR, SWG, and SWB herein, where respective first ends of the switches are connected to one another and supplied with a pixel signal Vsig from the source driver 13, and respective second ends thereof are connected to three sub-pixels SPix (R, G, and B) relevant to a pixel Pix through pixel signal lines SGL of the liquid crystal display device 20 of the display device with a touch detection function 10. The respective three switches SWR, SWG, and SWB are controlled to be on or off by the switching control signal Vsel (VselR, VselG, and VselB) supplied from the source driver 13).
Regarding claim 4, Mizuhashi discloses:
Wherein the control device makes the plurality of selection switches excluding the selection switch corresponding to the selection signal perform an opening operation so as not to fix a potential of an unselected one of the common electrodes, (refer to fig. 4 and paragraph 59-60. Describes the DC drive signal VcomDC is a DC signal having a voltage of 0 V. The AC drive signal VcomAC has a pulse waveform having a low-level voltage of 0 V and a high-level voltage of VH. The drive electrode driver 16 applies the DC drive signal VcomDC to the drive electrodes COML other than the drive electrodes COML relevant to the touch detection operation).
Regarding claim 5, Mizuhashi discloses:
Wherein when the display drive voltage is provided to the first wire, the control device makes all of the plurality of selection switches perform a closing operation so as to apply the display drive voltage to the plurality of common electrodes, (refer to fig. 4-5 and paragraph 58. Describes the respective three switches SWR, SWG, and SWB are controlled to be on or off by the switching control signal Vsel (VselR, VselG, and VselB) supplied from the source driver 13. According to such a configuration, the selection switch section 14 sequentially changes the three switches SWR, SWG, and SWB in a time-divisional manner to be on in response to the switching control signal Vsel, thereby demultiplexing the pixel signals Vpix (VpixR, VpixG, and VpixB) from the multiplexed pixel signal Vsig).
Regarding claim 6, Mizuhashi discloses:
Wherein the switching circuit for generating the touch drive signal switches between the first voltage and the second voltage according to a pulse of a drive control signal, (refer to fig. 11 and paragraph 78. Describes if the Vcom control signal EXVCOM is high, the switching circuit 66 outputs the voltage supplied from the buffer 63, and if the Vcom control signal EXVCOM is low, it outputs the voltage supplied from the buffer 64) the first wire is supplied from the switching circuit with: when the pulse of the drive control signal does not refer to fig. 11 and paragraph 78. Describes the buffer 65 outputs the voltage supplied from the low-level-voltage generation sub-section 62 as the DC drive signal VcomDC while performing impedance conversion of the voltage); and when the pulse of the drive control signal exists, a rectangular wave switched between the first voltage and the second voltage as the touch drive signal, (refer to fig. 11, 13 and paragraphs 78, 49. Describes the switching circuit 66 generates the AC drive signal VcomAC based on the Vcom control signal EXVCOM. Para. 49, describes: It is to be noted that the AC rectangular wave Sg corresponds to an AC drive signal VcomAC).
Regarding claim 7, Mizuhashi discloses:
Wherein the drive signal generator identifies a touch detection operation period during which the touch drive signal is supplied to the first wire, and a display operation period during which the display drive voltage is supplied to the first wire, and changes the first voltage accordingly, (refer to fig. 11 and paragraph 78. Describes if the Vcom control signal EXVCOM is high, the switching circuit 66 outputs the voltage supplied from the buffer 63, and if the Vcom control signal EXVCOM is low, it outputs the voltage supplied from the buffer 64. Para. 97, describes: The selection switch section 14 allows a switch SWR to be on in a period where the switching control signal VselR is high (write period PW) to separate the pixel voltage VR supplied from the source driver 13 from the pixel signal Vsig, and supplies the pixel voltage VR as a pixel signal VpixR to the red sub-pixels SPix on one horizontal line through the pixel signal line SGL. Para. 92, describes: The drive signal generation section 15 then changes the voltage of the AC drive signal VcomAC from the low level to the high level at timing t2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/04/2022